Citation Nr: 1036331	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for hepatitis C. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1970 
to October 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2006-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in 
pertinent part denied service connection for prostate cancer.  
This appeal also arises from an August 2006-issued rating 
decision that in pertinent part denied service connection for 
hepatitis C.  

The June 2006 rating decision also denied an increased rating for 
bilateral hearing loss disability.  Although the Veteran 
submitted a timely notice of disagreement with this issue, he 
excluded the hearing loss claim from his VA Form 9 or 1-9, Appeal 
to the Board of Veterans' Appeals.  Thus, the Board lacks 
jurisdiction to address the hearing loss claim.  

Since issuance of the most recent (September 2009) supplemental 
statement of the case, new evidence has been received.  Although 
the RO has not had opportunity to review this evidence, the 
Veteran, through his representative, has waived this right.  
Thus, a remand will not be necessary for this procedural 
safeguard.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Service connection for hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's military personnel file reflects that he served 
in the Marine Corps as a rifleman assigned to the USS New 
Orleans, which operated in the waters of the Republic of Vietnam 
from July 15-16, August 13-14, and September 5-6, 1971; he earned 
the Vietnam Service Medal for such service.   

2.  The Veteran alleges that he twice set foot in the Republic of 
Vietnam; once to guard the payroll and once more during a 
training exercise aboard a landing craft.  

3.  Official documents do not reflect that the Veteran was 
present in the Republic of Vietnam. 

CONCLUSION OF LAW

Prostate cancer may not be presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.13 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice was provided in March 2006 and in January 2007. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the notices provided in March 2006 and January 2007 
address the rating criteria and effective date provisions that 
are pertinent to the claim. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
records and official military records.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection for Prostate Cancer Claimed Due to Agent 
Orange

Service connection may be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed until 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Each disabling condition shown by service treatment reports, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a Veteran need only demonstrate that there is 
an approximate balance of positive and negative evidence in order 
to prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For purposes of establishing service connection for a disability 
or death resulting from exposure to a herbicide agent, a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).  

VA regulations contain further provisions for a presumption of 
service connection for those exposed to herbicides duing active 
service.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2009).  The specified diseases for which presumptive 
service connection is available include prostate cancer.  
38 C.F.R. § 3.309(e) (2009).  An April 2005 VA out-patient 
treatment report documents that prostate cancer was confirmed by 
biopsy.  

The claim raises the question of whether the Veteran was exposed 
to herbicide agents during active service.  As set forth below, 
VA regulations presume such exposure if the Veteran served in 
Vietnam during the requisite time frame.  The Veteran maintains 
that he was present in the Republic of Vietnam during the 
requisite time frame; however, his presence there is not 
documented. 

The Veteran's DD-214 reflects that he earned the Vietnam Service 
Medal and that he had over 9 months of foreign or sea duty.  As 
previously provided in VA Adjudication Procedure Manual M21-1, 
Part III, 4.08(k)(1)-(2) (Nov. 1991), "In the absence of 
contradictory evidence, 'service in Vietnam' will be conceded if 
the records shows [sic] that the Veteran received the Vietnam 
Service Medal."  While action was taken by VA in February 2002 to 
rescind and amend this version of the M21-1 (as amended in July 
1995-M21-1, Part III,  4.24(g)(1)-(2)), this action was set 
aside because VA did not comply with the notice and comment 
requirements of the Administrative Procedures Act (APA) regarding 
the promulgation and rescission of substantive rules.  See M21-1, 
Part III,  4.24(e)(1)-(2).  Consequently, the Court found that 
the M21-1 provision in effect prior to the February 2002 
rescission were binding on VA.  Haas v Nicholson, 20 Vet. App. 
257, 275-78 (2006).  

In reviewing this Haas decision, the Federal Circuit held that 
the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. 
§ 1116 is ambiguous and further held that the Secretary's 
requirement that a Veteran have been present within the land 
borders of Vietnam at some point in the course of his or her duty 
constitutes a permissible interpretation of the statute and its 
implementing regulation.  Haas v. Peake, 525 F.3d at 1183, 1187-
95 (Fed. Cir. 2009).  The Federal Circuit concluded that the 
pertinent pre-2002 version of the M 21-1 was an interpretative 
statement, not a substantive rule that could be amended only by 
APA notice-and-comment rulemaking.  Id. at 1196.  The Federal 
Circuit, therefore, reversed this Court's judgment.  Thus, an 
award of the Vietnam Service Medal is not conclusive evidence of 
having been present in Vietnam.  

The Veteran's official military personnel file reflects that he 
served in the Marine Corps as a rifleman.  He was assigned to the 
FMF (Fleet Marine Forces) from May 8, 1971, to May 31, 1972, and 
his assigned station was the USS New Orleans (LPH-11).  Research 
by the Board reflects that the United States Fleet Marine Forces 
(FMF) are combined general and special purpose forces within the 
United States Department of the Navy that are designed in 
engaging offensive amphibious or expeditionary warfare and 
defensive maritime employment.

From May 8, 1971, to May 31, 1972, the Veteran was assigned to 
Company E, 2nd Bn (Battalion), 9th Marine Regiment, 3rd Marine 
Division.  The unit's zip code was FPO SF 96602.  Research by the 
Board reflects that this zip code was assigned to the Armed 
Forces-Pacific and thus does not conclusively establish that the 
Veteran's assigned unit was in the Republic of Vietnam. 

In June 2009, a service department research facility known as 
USASCRUR reported that the USS New Orleans embarked on a Western 
Pacific deployment on May 1, 1971, and conducted amphibious 
training and exercises in the WESTPAC and did not operate in the 
Vietnam theatre of combat operations.  USASCRUR specifically 
reported that the deck logs do not document that the USS New 
Orleans operated in Vietnam territorial waters during the period 
July-September 1971.  The Board finds this report inherently 
incredible, as the Veteran's receipt of the Vietnam Service Medal 
controverts such information, and, in May 2010, the National 
Personnel Records Center confirmed that the USS New Orleans "was 
in the official waters of the Republic of Vietnam" from July 15-
16, 1971, August 13-14, 1971, and September 5-6, 1971.  

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2003); see also 38 C.F.R. § 3.13.  

In March 2006, the Veteran reported that he was assigned to the 
USS New Orleans from roughly February to August 1971.  He 
reported that he was assigned various duties aboard the vessel, 
including painting and cleaning helicopters used for spraying 
Agent Orange.  He also reported that he twice set foot in the 
Republic of Vietnam, once to retrieve mail, and once more during 
a training exercise aboard a landing craft.  He felt that this 
training exercise might be reflected in the ship's logs. 

In his January 2007 substantive appeal, the Veteran reported that 
he twice entered Vietnam; once for training maneuvers and once 
more as a guard for the ship's payroll.  He asserted that his 
ship "handled and loaded planes for Agent Orange."  He stated, 
"...we were covered with the stuff."

The Veteran's claimed presence in Vietnam has not been documented 
and his claim appears implausible.  He has reported that he 
participated in a training maneuver that involved reaching the 
shore of Vietnam.  Official documents reflect that his ship 
deployed to the Western Pacific, undertook training maneuvers 
there, and that it entered the "official waters of the Republic 
of Vietnam."  He has reported that he went to Vietnam another 
time to serve as a guard for the payroll.  Consistent with this 
assertion are records that reflect that he was a Marine Corps 
rifleman assigned to ship duty.  

Although the Veteran appears credible, his assertions are not 
supported by any official document.  He is competent to report 
his presence in Vietnam, because no special training is necessary 
to competently claim that one has visited a certain geographic 
location.  38 C.F.R. § 3.159.  Thus, although credible and 
competent lay evidence supporting the claim has been submitted, 
his claimed presence in Vietnam remains undocumented.  See 
Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence 
alone may be sufficient to place the evidence in equipoise and 
thus, under 38 U.S.C. § 5107(b), establish entitlement to 
benefits).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the evidence 
is against the claim.  The benefit of the doubt doctrine is 
therefore not applicable.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for prostate cancer will 
therefore be denied.




ORDER

Service connection for prostate cancer is denied.  


REMAND

Although the VA and private medical reports adequately document 
hepatitis C, VA has not attempted to obtain a medical opinion 
addressing the etiology and/or approximate date of onset of such.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a medical 
examination or opinion is necessary prior to final adjudication 
of a claim.  In disability compensation claims, VA must provide a 
medical examination or opinion when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (2); 
38 C.F.R. § 3.159(c) (4) (i).  The Court observed that the third 
prong, which requires that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 
20 Vet. App. at 83.  

The Veteran asserts that numerous vaccinations and inoculations 
during active service were risk-factors for hepatitis C, a 
disease which was not yet recognized by medical science when he 
separated from active military service.  Therefore, VA should 
attempt to obtain an opinion to determine the etiology of 
hepatitis C or other hepatic disorder.  

Accordingly, this case is remanded to the AMC for the following 
action:

1.  The AMC should schedule the Veteran for 
an appropriate examination.  The AMC should 
then forward the claims file to an 
appropriate specialist for review.  The 
physician is asked to review the claims 
file, elicit a history of hepatitis C risk 
factors and relevant symptoms from the 
Veteran, examine him, and then address the 
following:

I.  Comment on the clinical 
significance of any symptoms and 
findings as they relate to any current 
hepatitis diagnosis. 

II.  Address whether it is at least as 
likely as not (50 percent or greater 
probability) that any hepatic disorder 
arose during or is otherwise related 
to active military service.  

The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

2.  Following the above, the AMC should 
review all the relevant evidence and re-
adjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for examination without good cause may have 
adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


